Citation Nr: 1603051	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-18 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck (also claimed as intervertebral disc syndrome (IVDS)), including as secondary to herbicide exposure.  

2.  Entitlement to service connection for arthritis of the back (also claimed as IVDS), including as secondary to herbicide exposure.  

3.  Entitlement to service connection for adrenal gland cysts (claimed as cysts), including as secondary to herbicide exposure.  

4.  Entitlement to service connection for blood clots/blood disease in the lungs and legs, including as secondary to herbicide exposure.  

5.  Entitlement to service connection for a skin disorder, claimed as chloracne, including as secondary to herbicide exposure.  

6.  Entitlement to service connection for hypertension, claimed as high blood pressure, including as secondary to herbicide exposure.  

7.  Entitlement to service connection heart attack/ischemic heart disease (also claimed as irregular heart beat), including as secondary to herbicide exposure.  

8.  Entitlement to an initial compensable rating for left arm scar prior to March 6, 2014, and in excess of 10 percent from that date.

9.  Entitlement to a compensable initial rating for right ear hearing loss.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronebeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of these matters is with the RO in Philadelphia, Pennsylvania.  

In a May 2014 rating decision, the RO increased the rating for left arm scar to 10 percent, effective March 6, 2014.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

A hearing before the undersigned Veterans Law Judge was held at the RO in October 2015.  The hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of an increased rating for left arm scars is addressed herein; the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period under appeal, the Veteran's left arm scars have been manifested by two stable, superficial non-linear hypopigmented scars on the forearm which are adherent to subcutaneous tissue, with one scar measuring 3 centimeters (cm) x 2cm and the other scar measuring 1cm x .5cm, that are productive of tenderness and no limitation of function.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for left arm scar have been approximated for the entire period on appeal. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.114, 4.118, Diagnostic Code (Code) 7804 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's pertinent VA and private treatment records have been secured.  He was afforded VA examinations in January 2012 and March 2014.  The examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent information to allow the Board to make an informed evaluation of the severity of the condition in accordance with the pertinent rating criteria.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Veteran's left arm scar has been assigned an initial noncompensable evaluation prior to March 6, 2014 and 10 percent from that date pursuant to 38 C.F.R. § 4.118, Code 7804.  

Code 7804 provides for a 10 percent evaluation for one or two scars which are unstable or painful.  Three or four scars that are unstable or painful warrant a 20 percent evaluation, while five or more unstable or painful scars warrant a maximum 30 percent evaluation.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar.  Id.

January 2012 and March 2014 VA scar examination reports note that the Veteran has 2 superficial non-linear burn scars which are not painful or unstable, measure 3cm x 2cm and 1cm x .5cm and do not impact his ability to work.  The January 2012 examination report also notes that the scars are "less than deep partial thickness."  While these examination reports note that the scars are not painful, the March 2014 examiner noted that they are "tender."  

The RO assigned an effective date of March 6, 2014 for the award of an increased 10 percent rating for the Veteran's left arm scar because that was the date of the VA examination which confirmed he had symptoms and impairment (two tender scars) that warranted the increase.  Logically, the increased level of disability had been present for some period of time prior to the date of the examination confirming the presence of two tender scars.  At the October 2015 Board hearing, the Veteran testified under oath that his left arm scar area is sensitive to the touch and that it was "staying the same" (i.e., that the symptoms and impairment found on March 6, 2014 VA examination were present, at the same level of severity, when he filed his claim for service connection on January 11, 2011).  He is competent to report symptoms such as sensitivity, tenderness and pain.  The Board finds no reason to question the credibility of his testimony.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3) the Board finds that the severity of his left arm scars found on March 6, 2014 VA examination was likely present when he filed his claim on January 11, 2011, and that the award of a 10 percent rating for the left arm scar disability from that date is warranted pursuant to Code 7804. 

The Board notes that deep and nonlinear scarring not of the head, face or neck must cover an area of six square inches in order to warrant an increased compensable evaluation.  See 38 C.F.R. § 4.118, Code 7801.  Even assuming arguendo that a separate evaluation under this Code would not constitute pyramiding, the Veteran's left arm scar is not shown to cover six square inches.  In addition, Code 7805 evaluates any disabling effects not considered in a rating provided under codes 7800-04.  The examinations and treatment records do not show that the Veteran's scars have any disabling effects and specifically note that the scars did not limit motion and function.  As such, increased initial ratings under other diagnostic codes used to evaluate scars are not warranted.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial evaluation of 10 percent is warranted for the Veteran's tender left arm scars throughout the appeal period.  The preponderance of the evidence is against the assignment of a higher or separate evaluation than the 10 percent granted herein.  

The discussion above reflects that the symptoms of the Veteran's left arm scarring are contemplated by the applicable rating criteria.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The effects of his disability, including tender scars, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran has not asserted and the evidence does not reflect that the left arm scarring in combination with any other service-connected disability or disabilities results in an exceptional or unusual disability picture.  As such, further discussion of the combined effect of the Veteran's service-connected disability is not necessary at this time.  As the Board is remanding claims for higher ratings, the issue of the combined effect of the Veteran's service-connected disabilities may be addressed later during the course of this appeal.


ORDER

An initial rating of 10 percent for left arm scar is granted from the award of service connection, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

Regarding the service connection claims, the Veteran has testified that he experienced skin rash and neck and back impairment (as a result of heavy lifting/overuse) in service and that his symptoms have persisted since.  Alternatively, he argues that his skin, neck and back disorders as well as his adrenal gland cysts, blood clots/blood disease, high blood pressure and heart disease are the result of exposure to herbicides, mustard gas and/or toxins (burn pits) during his active duty service, including in Vietnam.  

The Veteran's service treatment records are silent as to complaints or treatment for his claimed disorders; however, post-service treatment records show findings of neck and back arthritis (cervical and lumbar spine discogenic disease), cysts (hepatic/renal cysts and adrenal gland neoplasms), blood clots (deep vein thrombosis of the legs and pulmonary embolism), high blood pressure (hypertension) and chest pain.  Regarding the chloracne claim, the Veteran has testified that he saw a dermatologist when he got out of service and was given medication which dries out his skin but does not treat the underlying problem, which continues to exude "puss" when he squeezes his skin.  

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Regardless of whether a claimed disability is presumed to be related to herbicide exposure, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has not been afforded VA examinations in connection with his Agent Orange related service-connection claims.  Given his allegations and presumed Agent Orange exposure, the "low threshold" standard as to when a VA examination to secure a medical nexus opinion is necessary is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's right ear hearing disability was last examined in March 2014.  At his October 2015 hearing, he testified that his right ear hearing had worsened.  As there is evidence that the condition has worsened since the last examination, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The claim for a TDIU rating is inextricably intertwined with the other claims on appeal, as the evidence received in connection with, and the determinations on, such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issues on appeal.

Finally, the record shows that the Veteran is in receipt of ongoing treatment for his claimed disabilities.  The Veteran also testified that he is in receipt of private treatment.  On remand, updated VA and private treatment records should be obtained.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the etiology of his current neck and back disabilities (cervical and lumbar spine discogenic disease).  

Based on the examination and review of the record, the examiner should answer the following:

Is it at least as likely as not (a 50 percent probability or greater) that arthritis of the neck and back (cervical and lumbar spine discogenic disease) and/or IVDS was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include as a result of heavy lifting/overuse and/or exposure to Agent Orange, mustard gas and/or toxins (burn pits)?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's reports of continuous/recurring symptoms since service.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his cysts (hepatic/renal cysts and adrenal gland neoplasms), blood clots (deep vein thrombosis of the legs and pulmonary embolism), hypertension, heart disorder and skin disorder (chloracne).  The claims folder should be made available to the examiner for review in conjunction with the examination.

Based on the examination and review of the record, the examiner should address the following: 

a)  Specifically identify all diagnosed cysts (including hepatic/renal cysts and adrenal gland neoplasms), blood clots (deep vein thrombosis of the legs and pulmonary embolism), high blood pressure (hypertension), heart disorder (including heart attack and ischemic heart disease) and skin disorder (chloracne).

b)  For each currently diagnosed cyst, blood clot, high blood pressure, heart and/or skin disorder, it is at least as likely as not (a 50 percent probability or greater), that the disability was incurred in or is otherwise related to the Veteran's service, to include as a result of exposure to Agent Orange, mustard gas and/or toxins (burn pits)?

c)  Is it at least as likely as not that the Veteran's hypertension or any diagnosed cardiovascular disorder (including ischemic heart disease) and/or chloracne, was present within the one-year period immediately following his discharge from service in January 1971, and, if so, to what degree was any such disease manifested?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's reports of continuous/recurring skin symptoms since service.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the above, schedule the Veteran for a new VA audiological examination with an audiologist.  All appropriate testing should be conducted.  The examiner should also fully describe any functional effects caused by the Veteran's right ear hearing loss disability in detail and should specifically comment on the impact the disability has on the Veteran's occupational functioning.  The claims folder should be made available to the examiner prior to entry of any findings.

5.  In light of the results of the foregoing development, conduct any development required for the proper adjudication of the Veteran's TDIU claim.

6.  After completing the above, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


